NOTE: This order is nonprecedential.


  Wniteb $)tate~ ~ourt of §ppeal~
      for tbe jfeberal ~irmit

                   KEHINDE TAIWO,
                      Petitioner,

                             v.
              OFFICE OF COMPLIANCE,
                    Respondent.


                          2011-6002


    On petition for review of a decision of the Board of Di-
rectors of the Office of Compliance, case no. 1O-AC-25


                      ON MOTION


    Before LOURIE, PROST, and MOORE, Circuit Judges.

MOORE,   Circuit Judge.
                          ORDER

   Kehinde Taiwo moves for reconsideration of this
court's February 27, 2012 order granting the Office of
Compliance's motion for summary affirmance.
TAIWOv.OOC                                                         2

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion for reconsideration is denied.

                                     FOR THE COURT


      AUG 032012                      /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Dalton J. Howard, Jr., Esq.
    Peter A. Eveleth, Esq.
s25
                                            .s. COUJt~~ FOR
                                           u THE fE~ERAl CIRCUIT
                                               AUG 03 ZUIZ
                                                   JAN HOIIBAI.V
                                                      a.BIK